Citation Nr: 1144127	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-24 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a left great toe fracture with laceration, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  
 
In December 2010, the Board, in part, remanded this matter to the RO, via the Appeals Management Center (AMC) for additional development.  In August 2011, the AMC granted service connection for polyneuropathy of the left lower extremity and assigned an initial 20 percent evaluation.  The Veteran was notified of that decision and of his appeal rights.  At the time of this decision, the Veteran has not disagreed with that decision, and accordingly, it is not before the Board on appeal.  In August 2011, the AMC issued a supplemental statement of the case in which it continued the denial of a disability rating in excess of 20 percent for the service-connected left great toe disability.  


FINDING OF FACT

The preponderance of the evidence does not show that residuals of a fracture to the left great toe with laceration result in a severe disability.   


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for residuals of a left great toe fracture with laceration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in December 2005 that satisfied the duty to notify provisions under the VCAA.  In the letter, the RO advised the Veteran of the types of evidence that he needed to send to VA in order to substantiate the claim, as well as the types of evidence VA would assist in obtaining.  Specifically, he was advised to present evidence showing that his service-connected left great toe disability had worsened in severity.  He was informed of the responsibility to identify, or to submit evidence directly to VA.  He was advised that the RO would obtain any VA records or other identified medical treatment records.  Furthermore, the RO specifically requested that the Veteran provide it with or identify any other additional evidence that could help substantiate the claim, including complete authorizations to obtain VA and private medical evidence.  Finally, the letter advised the Veteran of the evidence it had received in connection with the claim.   

To the extent applicable, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  Here, a March 2006 letter provided notice of these criteria.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified outpatient treatment records through the VA.  VA obtained those records and they are associated with the Veteran's claims file.  Pursuant to the Board's December 2010 remand, the AMC obtained more recent VA treatment records.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided VA examinations in February 2006 and January 2011.  The January 2011 examination was provided pursuant to the Board's December 2010 remand.

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

II.  Analysis  

The record reflects that during active duty service in February 1962 the Veteran was injured after an oxygen tank fell off a 5-ton truck landing on the Veteran's left foot.  He was treated for a fracture to the distal phalanx of his left great toe and a laceration to the toe.  The service records indicate that there was no nerve or artery involvement.  

Service connection for a fracture of the left great toe with laceration was granted by way of a March 1990 RO decision.  An initial noncompensable evaluation was assigned.  In an October 1998 decision, the RO granted a 10 percent for the left great toe disability and in March 2000 a 20 percent rating was assigned.  

The claim on appeal was initiated in November 2005.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath, 1 Vet. App. at 589.  Because this appeal has been ongoing for a lengthy period, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Additionally, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups and/or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Here, the service-connected left great toe disability is rated 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5283 (2011).  Diagnostic Code 5299 indicates an unlisted disability rated by analogy under 5283 to malunion or nonunion of the tarsal or metatarsal bones.  Under that Diagnostic Code, a 10 percent rating is warranted for moderate symptoms; a 20 percent rating is warranted for moderately severe symptoms; a 30 percent rating is warranted for severe symptoms, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Board finds that the disability is more appropriately rated under Diagnostic Code 5284 than to Diagnostic Code 5283.  Here, the original service injury was to the distal phalanx of the left great toe.  The service-connected disability does not involve malunion or nonunion of the tarsal or metatarsal bones.  Hence rating under Diagnostic Code 5283 is not appropriate.  As the rating criteria are essentially the same, however, the Veteran has not been prejudiced by the Board's assignment of a more appropriate Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532, 528 (1993) (choice of diagnostic code is "completely dependent on the facts of a particular case.")

A review of the claims file reveals that the evidence of record does not show that the Veteran's left great toe disability is more than moderately severe in degree.  

Here, the most probative evidence on the claim comes from the VA examination results in February 2006 and January 2011.  

Turning to the February 2006 VA examination results, at such time the Veteran described stiffness in the great toe with some pain upon ambulation.  He also described pain in his left leg and hip.  (Again, the Veteran has been granted service connection for polyneuropathy of the left lower extremity and any issue concerning the rating of that disability is not before the Board on appeal.)  He reported that he took Naprosyn for the pain.  He described no real flare-ups or aggravating events.  The physical examination revealed evidence of a non-antalgic gait and he had no evidence of abnormal weight bearing.  There was some tenderness over the distal phalanx of the great toe but no edema, redness, or signs of infection.  He had range of motion of the distal phalanx of the great toe from 0 degrees of dorsiflexion to 30 degrees of plantar flexion.  There was no pain on motion, and no additional loss of motion with repetitive testing.  The examiner noted that the description of pain that ran into the knee and hip were not due to the service-connected disability.  X-rays did not reveal any degenerative changes.  The assessment was "fracture great toe left foot healed."

This evidence does not reveal a severe left great toe disability.  Rather, at best, the evidence shows a disability that is moderate in severity.  

Similarly, on VA examination in January 2011, the Veteran described pain rated as 5/10 on a daily basis in the left foot.  He described monthly flare ups that were associated with walking or standing.  Upon physical examination, the examiner noted that the Veteran had altered sensation of the left lower extremity over the L4-5 and S1 dermatomes.  As to the great toe, physical examination findings were limited.  The examiner noted no tenderness, calluses or ulcerations.  X-rays showed a healed fracture of the distal phalanx of the left great toe with a few osteophytes associated with it.  X-rays also showed well healed third and fourth metatarsal fractures.  

This evidence also does not reveal a severe disability picture.  Rather, the majority of the complaints and physical examination findings focused on the loss of sensation to the left lower extremity; a disability for which the Veteran is in receipt of a separate 20 percent disability rating.  Hence, it follows, that the criteria for a 30 percent disability rating under Diagnostic Code 5284 are not nearly approximated.  

Although there are over five years of VA outpatient treatment records associated with the Veteran's claims file, they do not reveal complaints or treatment for left great toe symptoms.  They do show that he was prescribed Naproxen; however, it is unclear from the record if this was used for left great toe pain, as alleged.  Hence, even assuming that it was prescribed for the left great toe, such fact, in and of itself, does not show a severe disability.  Accordingly, the VA outpatient treatment records do not support the claim for a rating in excess of 20 percent for the service-connected left great toe disability.  

Similarly, while the Board has considered the Veteran's testimony provided during the RO and Board hearings, he too does not describe a severe great toe disability.  For instance, he did not describe any impact on his ability to work or describe time lost from work as a result of the disability.  In addition, he reported that the pain was not severe, that he did not use continuous prescribed pain medicine, and every once in a while, used aspirin.

The Board has considered whether other potentially applicable Diagnostic Codes provide for a higher rating.  Here, however, he is not shown to have flatfoot (Diagnostic Code 5277), weakfoot (Diagnostic Code 5278), or clawfoot (Diagnostic Code 5279).  Additionally, as noted, he is already in receipt of separate 20 percent evaluation for associated left lower extremity polyneuropathy.  

As noted previously, additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca, 8 Vet. App. at 202.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U.S. Vet. App. Aug. 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the Veteran's reports of pain and testimony that he has monthly flare-ups.  While the Board does not doubt that the Veteran has occasional flare-ups, even so, it is not shown that such results in functional loss comparable to a severe disability picture.  

Finally, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2011).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation and has concluded that no such referral is warranted.  The Veteran's symptoms of left great toe disability are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the left great toe disability is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for residuals of a left great toe fracture with laceration must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for residuals of a left great toe fracture with laceration is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


